      Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 1 of 10



 1 IRELL & MANELLA LLP
   Jonathan S. Kagan (SBN 166039)
 2 jkagan@irell.com
   Alan Heinrich (SBN 212782)
 3 aheinrich@irell.com
   Joshua Glucoft (SBN 301249)
 4 jglucoft@irell.com
   Casey Curran (SBN 305210)
 5 ccuran@irell.com
   Sharon Song (SBN 313535)
 6 ssong@irell.com
   1800 Avenue of the Stars, Suite 900
 7 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 8 Facsimile: (310) 203-7199

 9 Rebecca Carson (SBN 254105)
   rcarson@irell.com
10 Kevin Wang (SBN 318024)
   kwang@irell.com
11 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
12 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
13
   Attorneys for Defendant
14 JUNIPER NETWORKS, INC.

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN FRANCISCO DIVISION
18 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                 )
19                    Plaintiff,                 )   JUNIPER NETWORKS, INC.’S
                                                 )   OPPOSITION TO FINJAN, INC.’S
20              vs.                              )   MOTION FOR JUDGMENT AS A
                                                 )   MATTER OF LAW (DKT. NO. 322)
21                                               )
   JUNIPER NETWORKS, INC., a Delaware            )
22 Corporation,                                  )   Judge: Hon. William Alsup
                                                 )
23                    Defendant.                 )
                                                 )
24                                               )
25

26
27

28
                                                                   JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                        FOR JUDGMENT AS A MATTER OF LAW
                                                                                  (Case No. 3:17-cv-05659-WHA)
     10622413
      Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 2 of 10



 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2              Juniper respectfully requests that the Court deny Finjan’s unfounded motion for

 3 judgment as a matter of law. Dkt. No. 322. Juniper has substantial evidence that could support

 4 a reasonable jury finding in its favor on all issues. See also Dkt. No. 323 (Juniper’s motion for

 5 judgment as a matter of law demonstrating that Finjan failed to carry even its initial burden of

 6 proof on the issues discussed below).

 7              A court may not enter judgment as a matter of law (“JMOL”) unless “a party has been

 8 fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury

 9 to find for a party on that issue.” Fed. R. Civ. P. 50(a). Moreover, a court “must draw all

10 reasonable inferences in favor of the nonmoving party, and it may not make credibility

11 determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530

12 U.S. 133, 150 (2000). Indeed, “[c]redibility determinations, the weighing of the evidence, and

13 the drawing of legitimate inferences from the facts are jury functions, not those of a

14 judge.” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “Judgment as a

15 matter of law is appropriate when           the   evidence     presented     at    trial     permits        only

16 one reasonable conclusion.” Torres v. City of Los Angeles, 548 F.3d 1197, 1206 (9th Cir.

17 2008). In other words, a “motion for a judgment as a matter of law is properly granted only if

18 no reasonable juror could find in the non-moving party's favor.” Id.

19              A.     Invalidity

20              As the Court’s Final Pretrial Order states, the parties stipulated that the Court will decide the

21 issue of Section 101 invalidity. Dkt. No. 301 ¶ 4. Thus, the issue of Section 101 invalidity is not a

22 proper subject of a motion for JMOL under Fed. R. Civ. P. 50(a)(1), which is directed to issues tried

23 to the jury. FRCP 50(a)(1) (“If a party has been fully heard on an issue during a jury trial and the

24 court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for

25 the party on that issue….” (emphasis added)). Instead, such findings are governed by Fed. R. Civ.

26 P. 52. A Rule 50(a) motion is particularly inappropriate at this juncture before Juniper has even
27 rested its case in chief. To the extent the Court is interested in proper briefing under FRCP 52 after

28
                                                                              JUNIPER’S OPPOSITION TO FINJAN’S MOTION
                                                                                   FOR JUDGMENT AS A MATTER OF LAW
                                                                                             (Case No. 3:17-cv-05659-WHA)
     10622413                                             -1-
      Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 3 of 10



 1 trial to contextualize the evidence reviewed by the Court, Juniper is happy to provide such briefing

 2 after the close of evidence.

 3              In any event, as the Court observed, “[e]veryone knows, who’s done any coding, that if you

 4 go through a lot of trouble to derive a number and there’s even a small chance you’re ever going to

 5 need it again, you ought to save it rather than require the computer to go through that stuff again.”

 6 Trial Tr. Vol. 4 at 633:17-23. Considering the elements of Claim 10 both individually and as an

 7 ordered combination, Claim 10 of the ’494 Patent is a “simple thing,” id., that Juniper has shown

 8 lacks an inventive concept through the testimony of its technical expert, Dr. Aviel Rubin. Id. at,

 9 e.g., 717-732; id. at 722:13-15 (“[Q.] Were scanners well known in the art as of 1996? A. Yes.

10 They were very well known”); id. at 729:13-22 (“[Q.] Was it known to couple scanners to receivers?

11 A. Yes. The only way that you can scan something that comes from the Internet is to have a receiver

12 to receive it unless you wrote it yourself . . . Q. And did the [prior art] references that we looked at,

13 did they include receivers? A. Yes.”); id. at 729:23-730:1 (“Q. All right. Let’s turn to the last

14 addition here in Claim 10, the database manager. Were database managers well known in the art?

15 A. Yes, very well known”). Dr. Rubin further explained that the ordered combination of the

16 elements of Claim 10 lack an inventive concept because “there’s really only one order that makes

17 any sense,” given that “[a]ny way that you try to put those steps in another order, it wouldn’t work.”

18 Id. at 732:14-25.

19              The evidence introduced at trial further confirms that everything Finjan touts as allegedly

20 inventive was well known, routine, and conventional. In particular, Finjan claimed that it pioneered

21 the concept of behavioral analysis. See Trial Tr. Vol. 1 at 161:1-4 (“You're going to hear that

22 industry companies, companies that follow the industry, industry reports, like IDG and Gartner's,

23 they credit Finjan with being the pioneers, the innovators, the inventors of behavior-based

24 technology.”). But Finjan fails to address prior art such as Stang from 1995 (Trial Ex. 1069 at 6)

25 (excerpted and highlighting added):

26
27

28
                                                                           JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
                                                                                          (Case No. 3:17-cv-05659-WHA)
     10622413                                          -2-
       Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 4 of 10



 1                                                       …

 2

 3 Nor does Finjan address prior art like Swimmer which the USPTO found taught all of the limitations

 4 of Claim 1, the substantially similar method counterpart to the system of Claim 10, which in its very

 5 title shows that it is directed to behavior-based technology:

 6

 7

 8

 9
     Ex. 1070 at 2 (excerpted). See also, e.g., Trial Ex. 2197 (describing a static scanner that generates
10
     a list of suspicious computer operations by examining hexadecimal search patterns); Trial Ex. 1552
11
     (describing a scanner that generates a list of suspicious computer operations after determining
12
     whether a decoded macro includes a virus); Trial Ex. 1241 (supporting the fact that database
13
     managers were well known, well understood, routine and conventional at the time before the
14
     invention).
15
                 Accordingly, when the Court ultimately determines the issue of Section 101 invalidity, it
16
     should find that Claim 10 of the ’494 Patent is invalid.
17
                 B.     Damages
18
                 In patent cases, “the burden of proving damages falls on the patentee and the patentee must
19
     show his damages by evidence.” Promega Corp. v. Life Techs. Corp., 875 F.3d 651, 660 (Fed. Cir.
20
     2017), cert. denied, 139 S. Ct. 156 (2018) (internal citations and quotation marks omitted). In this
21
     case, Finjan failed to present legally sufficient evidence of (1) a royalty base, (2) apportionment, or
22
     even (3) a royalty rate. See Dkt. No. 323 at 1-5 (Juniper briefing demonstrating that Finjan has
23
     failed to carry its burden). As such, Juniper had no damages case to rebut. Moreover, Juniper
24
     presented the testimony of its damages expert Dr. Keith R. Ugone, who analyzed a substantial
25
     amount of information to arrive at his opinion. See Trial Tr. Vol. 4 at 797-820, including at 801:21-
26
     802:8 (Dr. Ugone providing an overview of everything he reviewed in forming his opinion). Dr.
27
     Ugone’s testimony, which the Court already found was properly admissible notwithstanding
28
                                                                            JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                 FOR JUDGMENT AS A MATTER OF LAW
                                                                                           (Case No. 3:17-cv-05659-WHA)
      10622413                                          -3-
       Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 5 of 10



 1 Finjan’s motion to exclude Dr. Ugone for failure to rely on “sufficient facts or data” under FRE

 2 702(b) (see Dkt. No. 231 at 11), is more than sufficient to refute any negligible evidence offered by

 3 Finjan. See Dkt. No. 283 at 10-11 (Court denying Finjan’s motion to exclude Dr. Ugone).

 4               C.     Notice

 5               When Juniper satisfied its burden of production by serving a notice on Finjan identifying

 6 specific unmarked patented articles subject to 35 U.S.C. § 287(a), it became Finjan’s “burden to

 7 prove the products identified do not practice the patented invention.” Arctic Cat Inc. v. Bombardier

 8 Recreational Prod. Inc., 876 F.3d 1350, 1365 (Fed. Cir. 2017). Finjan failed to meet that burden

 9 and did not present evidence legally sufficient to show either constructive or actual notice as

10 required under § 287. See Dkt. No. 323 at 5-8.

11               D.     Infringement

12                      1.       A Reasonable Jury Could Find that “ResultsDB Database” Is Only An
                                 Interface, Not a “Database.”
13
                 A reasonable jury could find that “ResultsDB” is merely an interface to certain underlying
14
     storage components—namely, MySQL, DynamoDB, and S3—and not a “database.” As shown by
15
     the diagram drawn by Dr. Cole, “ResultsDB” is actually comprised of “ResultsDB API” (short for
16
     Application Programming Interface) and an assortment of distinct underlying storage components
17
     where the data is actually stored:
18

19

20

21

22

23

24

25

26
27

28
                                                                           JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
                                                                                          (Case No. 3:17-cv-05659-WHA)
      10622413                                          -4-
       Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 6 of 10



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
     Ex. 1179 at 10. See also, e.g., Trial Tr. Vol. 3 at 440:14-17 (Dr. Cole: “the Results Database API,
13
     application programming interface, this is something that interfaces with another component like a
14
     database, that the ResultsDB API is the database manager.”). In other words, even Dr. Cole appears
15
     to acknowledge that no data is stored in anything called “ResultsDB Database.” In actuality, as Dr.
16
     Rubin testified, “there is no such this as a ResultsDB Database. [Dr. Cole is merely] drawing a box
17
     around three different storage solutions and calling that the ResultsDB Database.” Trail Tr. Vol. 4
18
     at 764:21-23.
19
                 References to “ResultsDB” are no more than a reference to the interface by which other
20
     components actually interact with those storage components. By way of analogy, “ResultsDB” can
21
     be compared to the popular property rental website AirBnB, short for Air Bread and Breakfast.
22
     AirBnB is a cloud-based site that connects travelers with places to stay, and travelers do not actually
23
     stay “in” AirBnB—that would be impossible because AirBnB is just a web interface. Nonetheless,
24
     travelers ubiquitously refer to such experiences as “staying in an AirBnB” when, it actuality, the
25
     person is simply staying in Bob’s condo or Alice’s house. In the same way, “ResultsDB” is just an
26
     interface to storage components, and while engineers may casually refer to storing data in
27

28
                                                                          JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
                                                                                         (Case No. 3:17-cv-05659-WHA)
      10622413                                        -5-
       Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 7 of 10



 1 “ResultsDB,” such statements are just references to the interface that the engineers use to

 2 communicate with MySQL, DynamoDB, and S3.

 3               Critically, Dr. Cole admitted that his infringement theory did not rely on the individual

 4 storage components with which ResultsDB API interfaces:

 5                      Q. And, in fact, sir, you did not analyze whether MySQL independently would

 6                      infringe the database element of Claim 10; correct?

 7                      A. I believe that is correct. I focused on ResultsDB as the infringing database.

 8                      Q. And you also didn't analyze whether DynamoDB independently would infringe

 9                      the database element of Claim 10; correct?

10                      A. I'm pausing because I believe in my report that I actually did talk about the

11                      individual databases and that they do infringe. But here at trial what I presented

12                      this morning was focused on ResultsDB.

13 Trial Tr. Vol. 3 at 500:20-501:6 (emphasis added).

14                      2.     A Reasonable Jury Could Find that “ResultsDB Database” Is Not
                               Organized According to a Database Schema as Required by the Agreed
15                             Construction.
16               A reasonable jury could find that what Finjan alleges to be “ResultsDB Database” is not
17 organized according to a database schema. Amazon’s own documentation makes it clear that

18 Amazon’s DynamoDB is a schema-less database:

19

20

21
     Ex. 1264-4 (excerpted and highlighting added). Dr. Rubin further confirmed that DynamoDB is a
22
     schema-less database and that S3 is also schema-less. See, e.g., Trial Tr. Vol 4 at 764:25-765:1
23
     (“the JSONs, which are the results of the analysis, are stored in DynamoDB or S3, which are
24
     schema-less”) (emphasis added).
25
                 It is immaterial whether some parts of “ResultsDB Database” have a JSON schema, as
26
     Finjan introduced no evidence that a JSON schema is a database schema. To the contrary, as Dr.
27
     Rubin testified,
28
                                                                              JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                   FOR JUDGMENT AS A MATTER OF LAW
                                                                                             (Case No. 3:17-cv-05659-WHA)
      10622413                                          -6-
      Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 8 of 10



 1                     You can have a JSON schema. The word “schema” just has to do with
                       having rules for how you put things together. This is different from a
 2                     database schema, which defines how you put data into a database. A
                       JSON schema defines how you put text into a JSON object.
 3

 4 Trial Tr. Vol 4 at 763:25-764:4. In other words, the JSON schema organizes the JSONs stored

 5 within DynamoDB, but it does not organize DynamoDB itself. The authoritative definition of JSON

 6 by the Internet Engineering Task Force further confirms that a JSON is nothing but a “text format”

 7 similar to a Microsoft Word document (See Ex. 1248 at 3) and, as a result, so a JSON schema is just

 8 a structure to text—not a structure for a database. A JSON schema is similar to following a standard

 9 memo format in a Word document; the text in the Word document may be structured, but such

10 structure says nothing at all about whether that Word document is subsequently stored in a database

11 with a schema.

12              It is similarly immaterial whether some parts of “ResultsDB Database” has a key schema, as

13 Finjan presents no evidence that a key schema is a database schema, and Dr. Rubin testified that a

14 key schema is not a database schema:

15              Q. And just to be very clear, you mentioned it when the judge was asking you questions

16 about your little diagram with the keys, you mentioned it, you said there's a key schema --

17              A. Right.

18              Q. -- in the DynamoDB?

19              A. There is.

20              Q. All right.

21              A. It's a type of a JSON.

22              Q. But the DynamoDB has a schema, a key schema?

23              A. It does not have a database schema.

24 Trial Tr. Vol. 4 at 786:10-19. See also id. at, e.g., 745:15 (“In a schema-less database, you have

25 keys.”), 746:12-13 (“And so a schema-less database is this king of more free-form thing and it has

26 a key.”).
27              Additionally, a reasonable jury could conclude that “ResultsDB Database” is not organized

28 according to a “database schema” because “ResultsDB Database” fails to meet the requirement of a
                                                                          JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                               FOR JUDGMENT AS A MATTER OF LAW
                                                                                         (Case No. 3:17-cv-05659-WHA)
     10622413                                            -7-
       Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 9 of 10



 1 “database schema” set forth by Finjan and its own expert in IPR. As background, Finjan argued to

 2 the PTAB that one of skill in the art would understand a “database schema” is “a description of a

 3 database to a database management system (DBMS) in the language provided by the DBMS.” Trial

 4 Ex. 1760 at 46. On one hand, the MySQL database is, as its name suggests and as Finjan’s expert

 5 Dr. Cole admitted, described in Structured Query Language (SQL). Trial Tr. Vol. 3 at 516:10-13

 6 (“Q. But for the MySQL database, you run queries using the standard query language; correct? A.

 7 Yes. For the MySQL database that’s run by Amazon, they use MySQL for queries.”). On the other

 8 hand, the ResultsDB API (i.e., what the Court found be the claimed “database manager”) is written

 9 in Python, as indicated Dr. Cole also admitted. Trial Tr. Vol. 3 at 516:6-9 (“Q. The ResultsDB

10 manager that you identified as the infringing database management system is written in python;

11 correct? A. Yes, that is my understanding.”). Thus, if a “database schema” is understood to require

12 one language (“in the language”) as proposed by Finjan and its own expert during IPR, then a

13 reasonable jury could find that “ResultsDB Database” does not have a database schema because it

14 requires at least two languages.

15                      3.     No Reasonable Jury Could Find that “ResultsDB Database” Infringes
                               Under the Doctrine of Equivalents.
16
                 Finjan failed to present any evidence at all that “ResultsDB Database” infringes under the
17
     doctrine of equivalents. Dr. Cole presented no testimony that “ResultsDB Database” performed the
18
     same function in the same way to achieve the same result as the claimed “database” or that
19
     “ResultsDB Database” was substantially similar to the claimed database for any other reasons. As
20
     a result, Juniper should be granted judgment as a matter of law that Juniper does not infringe under
21
     the doctrine of equivalents.
22
     CONCLUSION
23
                 Juniper respectfully requests that the Court deny Finjan’s motion for judgment as a matter
24
     of law on notice, damages, infringement, and invalidity.
25

26
27

28
                                                                           JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                FOR JUDGMENT AS A MATTER OF LAW
                                                                                          (Case No. 3:17-cv-05659-WHA)
      10622413                                          -8-
     Case 3:17-cv-05659-WHA Document 326 Filed 12/13/18 Page 10 of 10



 1 Dated: December 13, 2018              IRELL & MANELLA LLP

 2
                                         By: /s/ Alan Heinrich
 3                                           Alan Heinrich
                                             Attorneys for Defendant
 4                                           JUNIPER NETWORKS, INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       JUNIPER’S NOTICE OF MOTION AND MOTION
                                                            FOR JUDGMENT AS A MATTER OF LAW
                                                                      (Case No. 3:17-cv-05659-WHA)
     10622413                           -9-
